Citation Nr: 1739218	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  08-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), chronic bronchitis, bronchiectasis, and restrictive lung disease.

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for allergic rhinitis.

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The Veteran and B.B.

ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the U.S. Air Force from September 1965 to February 1966 and on active duty in the U.S. Air Force from January 1968 to June 1969. He also served in the Ohio Air National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from July 2006, August 2007, and March 2015 decisions of the Winston-Salem, North Carolina, Regional Office (RO). In February 2011, the Veteran was afforded a Travel Board hearing before a Veterans Law Judge. A hearing transcript is in the record. In December 2011, the Board reopened the Veteran's claim and remanded the appeal to the RO for additional action.

In September 2014, the Veteran was informed that the Veterans Law Judge who had conducted his February 2011 Board hearing was no longer employed at the Board and he, therefore, had a right to an additional hearing before a different Veterans Law Judge. In October 2014, the Veteran indicated that he wanted an additional Board hearing. In October 2014, the Board remanded the appeal. 

In July 2015, the Veteran was afforded a Travel Board hearing before a Veterans Law Judge. A hearing transcript is in the record. In January 2016, the Board remanded the appeal to the RO for additional action.

In April 2017, the Veteran was informed that the Veterans Law Judge who had conducted his July 2015 Board hearing was no longer employed at the Board and he, therefore, had a right to an additional hearing before a different Veterans Law Judge. He was informed that he had 30 days to respond or the Board would assume he did not want another hearing. The Veteran has not responded and, therefore, the Board assumes he does not want another hearing and will proceed to adjudicate the case based on the evidence of record.


FINDING OF FACT

A respiratory disorder, including COPD, chronic bronchitis, bronchiectasis, and restrictive lung disease, was not caused by any in-service event, disease, disorder, or injury. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, including COPD, chronic bronchitis, bronchiectasis, and restrictive lung disease, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a March 2006 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The March 2006 notice was issued to the Veteran prior to the rating decisions from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). Additionally, chronic diseases will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3). Chronic diseases are those listed in 38 C.F.R. § 3.309(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). 

A veteran who served between April 1, 1968, and August 31, 1971, in a unit that operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).

An individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent. For purposes of this paragraph, "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft. 38 C.F.R. § 3.307 (a)(6)(v). The reserve unit locations include Lockbourne/Rickenbacker Air Force Base in Ohio, specifically the 906th and 907th Tactical Air Groups or the 355th and 356th Tactical Airlift Squadrons.

If a veteran was exposed to an herbicide agent during service, certain diseases shall be service-connected even though there is no record of such disease during service. 38 C.F.R. § 3.309(e).

The Veteran has been diagnosed with several respiratory disorders, including COPD, chronic bronchitis, bronchiectasis, and restrictive lung disease. None of his disorders are chronic diseases as defined in 38 C.F.R. § 3.309(a) and none are diseases associated with known exposure to herbicide agents as defined in 38 C.F.R. § 3.309(e).

The Veteran has asserted that his respiratory disorders were caused by in-service exposure to tactical herbicide agent. 

The Veteran was stationed at Kunsan Air Base in South Korea. He has stated that he flew missions from there into Da Nang in Vietnam. He testified at his July 2015 Board hearing that he would load munitions onto aircraft and then fly with the plane into Vietnam and unload them. He stated that he made approximately six trips to Vietnam. His DD214 indicates that he was a munitions' maintenance specialist. 

VA has been unable to substantiate the Veteran's claim that he was in Vietnam. In October 2012, VA made a formal finding of lack of information required to corroborate the Veteran's exposure to herbicides. This memorandum states that requests were made to the National Personnel Record Center (NPRC) to obtain any evidence of service in Vietnam, including evidence of temporary duty or performance evaluations. No evidence of service in Vietnam was found. Additionally, an August 2014 VA memorandum states that "The [V]eteran never stated that he was TDY to Vietnam and a review of his personnel records shows no TDY orders to Vietnam. PIES 034 request was negative for any in country service in Vietnam. No combat awards or other indicators of service in a location associated with hostile military activity are shown." 

The Veteran submitted several webpages providing historical information about his units. The documents indicate that the Ohio National Guard's 121st Air Refueling Wing was deployed to Kunsan Air Base and that some pilots went to Vietnam. There is no indication, however, that non-pilot servicemembers ever went to Vietnam. 

At his July 2015 Board hearing, the Veteran was asked whether he ever left Korea during his deployment there. He stated, "Yes, we were sent-individuals were sent all over as relief personnel for other hazardous combat positions, one of which being-the most frequent was Da Nang, Vietnam." He later stated that he personally traveled to Da Nang.

Given the lack of information to corroborate the Veteran's assertions that he went to Vietnam, and that the unit historical information he submitted indicates only pilots traveled there, the Board finds that the Veteran did not have service in Vietnam. He is, therefore, not entitled to the presumption of herbicide exposure for service in Vietnam.

The Veteran has also asserted that tactical herbicide agent was sprayed on the perimeter of Kunsan, including at the "bomb dump," where the Veteran stated he worked every day. At his July 2015 Board hearing, he stated that they started each day by spraying herbicides. Although the Board finds it credible that herbicides were used on the base, there is no evidence that it was tactical herbicide agent. In an August 2012 email, an Air Force Historical Research Agency archivist wrote that he "reviewed the official history of the 314th Air Division, which does cover the activities of the 6314th Munitions Maintenance Squadron, but I did not find any mention of any herbicide use at Kunsan Air Base's munitions area . . . ." He also wrote that he "reviewed the official histories of the 354th Tactical Fighter Wing, the host unit at Kunsan Air Base, for the July 1968 through June 1969 time period, and did not find any mention of any herbicide use on their base. . . ."

Additionally, VA has a list of sites where tactical herbicide agents were tested and stored outside of Vietnam. The only locations in Korea are the third Brigade, second Division area; the second and fourth Brigades, second Division area; and the Korean DMZ. There is no evidence that the Veteran was associated with the second, third, or fourth Brigade, and he has not asserted that he was located with or near them.

There is no evidence that the herbicides that he sprayed at Kunsan were tactical herbicide agents. At his July 2015 Board hearing, he testified that the way he knows it was tactical herbicide agent is because "It was in an olive . . . drum with an orange band on it and as history comes to light and we get more information, later people have said, yeah, that's what that was. We didn't know it then." While the Veteran is competent to report what the barrels looked like, he is not competent to say that the material stored in it was tactical herbicide agent.

The Veteran also testified that he "heard some of the airmen reporting that they had seen Korean nationals with backpacks spraying Agent Orange on their side of the base too." Although the Veteran is competent to report what he heard, he did not witness this alleged spraying first-hand. The Board finds it credible that the Veteran heard someone report this but does not find it credible that spraying of a known tactical herbicide agent was witnessed at Kunsan Air Base because there is no evidence that tactical herbicide agents were used at Kunsan Air Base.

The Veteran also submitted an online comment from a fellow servicemember who stated that he knew tactical herbicides were used in Korea and that he traveled to several different locations in Korea, include Kunsan Air Base. The comment does not, however, assert that he saw or had specific knowledge of tactical herbicide agents being used at Kunsan Air Base. Instead, the comment only states that tactical herbicide agents were used in Korea, which is well-established, and that this particular individual traveled to Kunsan Air Base. 

Although the Board finds it credible that the Veteran sprayed herbicides while stationed at Kunsan Air Base, there is no evidence that tactical herbicide agents were used at that location. The Veteran is not competent to report that the material housed in the barrels he saw on base was a tactical herbicide agent and he has provided no evidence that the material was a tactical herbicide agent.

At his July 2015 Board hearing, the Veteran also stated that he was within five miles of the Korean DMZ. Kunsan Air Base is over 100 miles from the Korean DMZ. Although the Veteran stated that he was near the DMZ, he did not provide an explanation as to why he was there, nor has he provided any evidence of his having been there. 

The August 2012 email from the Air Force Historical Research Agency archivist states that, in reviewing the official history of the 314th Air Division and the 6314th Munitions Maintenance Squadron, he found no evidence of any travel to the DMZ by 6314th personnel. He, likewise, found no evidence of any travel by 6314th personnel to the DMZ in reviewing the history of the 354th Tactical Fighter Wing. Therefore, the Board finds the assertion by the Veteran that he was within five miles of the DMZ to be not credible.

The August 2012 email from the Air Force Historical Research Agency archivist states that, "Kunsan Air Base is 109 miles south of the DMZ, so it would not be contaminated by any herbicides used at the border."

The Board finds that the Veteran was not exposed to tactical herbicide agents on Kunsan Air Base and that he was not near the Korean DMZ. He is, therefore, not entitled to the presumption of herbicide exposure for service in Korea.

Lastly, at his July 2015 Board hearing, the Veteran indicated that he came into contact with C-123 airplanes carrying tactical herbicide agent from Da Nang, Vietnam, to Kunsan Air Base. He has not provided any further information asserting that he had regular and repeated contact with C-123 aircraft. Additionally, he further testified at his July 2015 Board hearing that his unit "flew exclusively the F-100 Super Sabres."

Although the Veteran served at Lockbourne Air Force Base in Ohio, there is no evidence that he was attached to the units known to have tactical herbicide agent exposure from affected C-123 airplanes. Service personnel records do not indicate that he was ever associated with any of the relevant units. Additionally, the unit history webpages submitted by the Veteran are for the 354th Tactical Fighter Wing, a unit not known to have been exposed at Lockbourne Air Force Base.

Given this information, the Board finds that the Veteran was not exposed to tactical herbicide agents from affected C-123 airplanes. He is, therefore, not entitled to the presumption of herbicide exposure based on contact with affected C-123 airplanes.

In December 2006, the Veteran's private physician opined that his respiratory disorders were caused by service. He did not specify what in service caused the Veteran's disorder and, instead, just stated that he "was stationed in Vietnam and did have some exposures at that time." In March 2011, the Veteran's private physician provided another opinion. He reviewed the Veteran's service treatment records (STRs) and opined that the Veteran's respiratory disorders were caused by in-service herbicide agent exposure.

The Board finds that the Veteran did not serve in Vietnam and was not exposed to tactical herbicide agents in service. Therefore, his private physician's opinions linking his respiratory disorders to service are based on a faulty factual premise and are of no probative value.

Service treatment records dated between April 1968 and January 1969 indicate treatment for colds, chest pain, upper respiratory infections, coughs, and a diagnosis of bronchitis. An April 1968 chest X-ray study was normal and at his January 1969 physical examination for service separation his lungs and chest were normal.

VA and private treatment records do not indicate treatment for a respiratory disorder until many years after service separation. Private treatment records indicate that the Veteran was treated for a cough in April and May 2000. He was diagnosed with allergic rhinitis at that time. A July 2005 VA treatment record states that the Veteran had a past history of cough and congestion. In February 2006, he was treated for complaints of heaviness in his chest and, in March 2006, he was treated for shortness of breath. The December 2006 opinion from the Veteran's private physician states that the Veteran had only sought treatment recently for his respiratory disorders. 

In March 2010, the Veteran was afforded a VA examination. The examiner diagnosed COPD and opined that it was less likely than not related to service. The examiner indicated that the Veteran had not sought treatment for a respiratory disorder for many years after service and, therefore, his in-service complaints were distinct from his current disorder.

In July 2016, the Veteran was afforded another VA examination. He was diagnosed with COPD and bronchiectasis. The examiner opined that the Veteran's lung disorders were not caused by service. She concluded that the in-service complaints were transitory and had resolved because the Veteran did not seek treatment for a respiratory disorder for several decades following service separation. She also stated that the Veteran's in-service upper respiratory infections would not have progressed to COPD or bronchiectasis. 

As no competent medical provider has opined that the Veteran's current respiratory disorders were caused by any in-service event, injury, disease, or disorder, or that his in-service respiratory illnesses are related to his current disorders, service connection is not warranted and the claim is denied.


ORDER

Service connection for a respiratory disorder, including COPD, chronic bronchitis, bronchiectasis, and restrictive lung disease, is denied.


REMAND

In November 2007, the Veteran submitted a notice of disagreement (NOD) with the denial of his claims of service connection for allergic rhinitis and an eye disorder. A statement of the case (SOC) addressing the Veteran's November 2007 NOD has not been issued to him. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).




The case is REMANDED for the following action:

Issue an SOC to the Veteran and his accredited representative which addresses the issues of service connection for allergic rhinitis and an eye disorder. The Veteran should be given the appropriate opportunity to respond to the SOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


